Citation Nr: 0127218	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 



INTRODUCTION

The appellant served on active duty from January 1948 until 
March 1953 and from January 1956 until January 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied for service connection for 
hearing loss and for tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant does not have impaired hearing related to 
his period of military service.

3.  The appellant does not have tinnitus related to his 
period of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100 et seq. 
(West 1991 & Supp. 2001),  38 C.F.R. §§ 3.303, 3.385 (2001).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 5100 et seq. (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board finds that the criteria for service connection for 
disability due to impaired hearing and disability due to 
tinnitus have not been satisfied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991, Supp 
2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The appellant contends that during his service he was exposed 
to excessive noise while on flight duty.  However, on the 
appellant's separation examination his hearing was 15/15 in 
each ear.  The United States Court of Veterans Appeals has 
established that 15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).

The appellant's current VA examination of record was in June 
2001.  During this examination, the puretone threshold test 
results were as follows:

Left Ear
Hertz
500
1000
2000
3000
4000
dB
50
75
75
70
80


Right Ear
Hertz
500
1000
2000
3000
4000
dB
50
80
80
75
80

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are at least 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2001).  The puretone threshold test results in this 
case meet the regulatory definition for hearing loss 
disability.

The June 2001 examination report notes the veteran's 
complaint of tinnitus, but does not contain a diagnosis of 
tinnitus.  When asked to give an opinion concerning the 
relationship between the veteran's military service and 
hearing loss and tinnitus, the VA examiner stated that it is 
"very unlikely" that the veteran's hearing loss and 
tinnitus are due to, or began, during his military service.

There is nothing of record, other than the appellant's 
contentions, that would tend to establish a medical linkage 
between his period of service and his hearing loss and 
tinnitus.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
any medical causation of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, as discussed 
above, the VA examiner opined that the neither the tinnitus, 
nor the hearing loss are due to, or began, during the 
appellant's military service.  As such, a preponderance of 
the evidence indicates that neither the appellant's hearing 
loss, or his tinnitus, has its origins in the appellant's 
military service.  

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5100 et seq. 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)). 

The VA also has an affirmative duty to assist the appellant.  
Here, this duty has been satisfied.  The appellant has 
received a VA examination in June of 2001.  The Board has a 
complete disability picture available to make an informed 
decision.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for service connection 
for hearing loss and tinnitus have been properly developed 
and that no useful purpose would be served by remanding said 
issue with directions to provide further assistance to the 
appellant.  The Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 1155 et. seq.; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

The appellant's claims for a service connected hearing loss 
and for tinnitus are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

